DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 6 is objected to because of the following informalities:  
Claim 6, line 1: “a plurality of rotation angles” should be corrected to “the plurality of rotation angles.”
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 11, and 19 recite the limitation "each bin having a width".  There is insufficient antecedent basis for this limitation in the claim. It is unclear from the language of the claims if the bin recited in the claims is referring to the first plurality of bin, the second plurality of bins, or to both pluralities of bins. For the purposes of examination “each bin having a width in an x-axis” shall be interpreted as referring to the first plurality of bins and “each bin having a width in a y-axis” shall be interpreted as referring to the second plurality of bins. This rejection could be overcome by amending the claims language to clarify what group of bins are being used at any given point in the claims. For example, “each bin of the first plurality of bins having a width.”
Claims 1, 11, and 19 recite the limitations “each bin is weighted”, “within the bin”, and “width of the bin”. There is insufficient antecedent basis for this limitation in the claim. It is unclear from the language of the claims if the bin recited in the claims is referring to the first plurality of bin, the second plurality of bins, or to both pluralities of bins. For the purposes of examination the recited bin shall be interpreted as referring to both the first plurality of bins and second plurality of bins. This rejection could be overcome by amending the claim language to clarify what bins are being referred to at any given point in the claims. For example, “wherein each bin of both the first plurality of bins and second plurality of bins is weighted.”
The term “coarsely” in claim 6 is a relative term which renders the claim indefinite. The term “coarsely” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The use of the term “coarsely” renders the limitation “rotating the target point cloud,” because it is unclear if the claim requires that the point cloud be rotated by some specific increment other than that defined by the first angle or not. This rejection could be overcome by removing the use of the term coarsely or further defining the term.
The term “finely” in claim 6 is a relative term which renders the claim indefinite. The term “finely” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The use of the term “finely” renders the limitation “rotating the target point cloud,” because it is unclear if the claim requires that the point cloud be rotated by some specific increment other than that defined by the second angle or not. This rejection could be overcome by removing the use of the term finely or further defining the term.
Claim 8 recites the limitation “a pointing angle” in line 2. It is unclear from the language of the claim if the recited “pointing angle” is a new limitation or is referring to the previously recited pointing angle of claim 1. For the purposes of examination the recited limitation shall be interpreted as referring to the previously recited “pointing angle”. This rejection could be overcome by amending the claim language to clarify if the recited limitation is a new limitation or is referring to a previously recited limitation.
The term “coarse” in claim 15 is a relative term which renders the claim indefinite. The term “coarse” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The use of the term “coarse” renders the limitations “increment” indefinite, because it is unclear if the increment is required to be within a specific range. This rejection could be overcome by removing the use of the term coarse or further defining the term.
The term “fine” in claim 15 is a relative term which renders the claim indefinite. The term “fine” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The use of the term “fine” renders the limitations “increment” indefinite, because it is unclear if the increment is required to be within a specific range. This rejection could be overcome by removing the use of the term fine or further defining the term.

Claims that depend on the above rejected claims are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), Second paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an Abstract idea without significantly more. 

With respect to claim 1 the limitation(s):
determining a pointing angle of a target object;
rotating the target point cloud through a plurality of rotation angles; 
generating a first weighted histogram and a second weighted histogram for each of the plurality of rotation angles, wherein the first weighted histogram includes a first plurality of bins, each bin having a width defined in an x-axis, wherein the second weighted histogram includes a second plurality of bins, each bin having a width defined in a y-axis, wherein each bin is weighted based on a number of points located within the bin and a distance between points in a direction perpendicular to a width of the bin; 
generating a score for each of the plurality of rotation angles based on the first weighted histogram and the second weighted histogram; and 
identifying the pointing angle of the target object based on the scores generated for each of the plurality of rotation angles.

These limitation(s) is/are directed to an abstract idea and would fall within the “Mental Processes” and “Mathematical Concepts” groupings of abstract ideas. The above portion(s) of the claim(s) constitute(s) an abstract idea because:
The limitation, “determining a pointing angle of a target object”, as drafted, is an act of observation and evaluation that, under its broadest reasonable interpretation, covers performance of the limitation(s) in the mind. That is, nothing in the claim language precludes the Step(s) from practically being performed in the mind. For example, “determining” in the context of this claim encompasses the user manually determining what direction an object is pointing.
The limitation, “rotating the target point cloud through a plurality of rotation angles”, as drafted, is an act of observation and evaluation that, under its broadest reasonable interpretation, covers performance of the limitation(s) in the mind. That is, nothing in the claim language precludes the Step(s) from practically being performed in the mind. For example, “rotating” in the context of this claim encompasses the user manually rotating a point cloud to determine what directing an object is pointing.
The limitation, “generating a first weighted histogram and a second weighted histogram for each of the plurality of rotation angles”, as drafted, is an act of observation and evaluation that, under its broadest reasonable interpretation, covers performance of the limitation(s) in the mind. That is, nothing in the claim language precludes the Step(s) from practically being performed in the mind. For example, “generating” in the context of this claim encompasses the user manually generating histograms for the x-axis and y-axis of a point cloud. Further, the limitation, as drafted, falls within the “Mathematical Concepts” groupings of abstract ideas. This interpretation is supported by the recitation of a mathematical operation acting on one variable to determine another. It is important to note that a mathematical concept need not be expressed in mathematical symbols, because "[w]ords used in a claim operating on data to solve a problem can serve the same purpose as a formula." In re Grams, 888 F.2d 835, 837 and n.1, 12 USPQ2d 1824, 1826 and n.1 (Fed. Cir. 1989).
The limitation, “generating a score for each of the plurality of rotation angles based on the first weighted histogram and the second weighted histogram”, as drafted, is an act of observation and evaluation that, under its broadest reasonable interpretation, covers performance of the limitation(s) in the mind. That is, nothing in the claim language precludes the Step(s) from practically being performed in the mind. For example, “generating” in the context of this claim encompasses the user manually generating score for each rotation angle tried. Further, the limitation, as drafted, falls within the “Mathematical Concepts” groupings of abstract ideas. This interpretation is supported in the specification as shown by Equation 5 which is an explicit recitation of an equation corresponding to the claimed limitation. It is important to note that a mathematical concept need not be expressed in mathematical symbols, because "[w]ords used in a claim operating on data to solve a problem can serve the same purpose as a formula." In re Grams, 888 F.2d 835, 837 and n.1, 12 USPQ2d 1824, 1826 and n.1 (Fed. Cir. 1989).
The limitation, “identifying the pointing angle of the target object based on the scores generated for each of the plurality of rotation angles”, as drafted, is an act of observation and evaluation that, under its broadest reasonable interpretation, covers performance of the limitation(s) in the mind. That is, nothing in the claim language precludes the Step(s) from practically being performed in the mind. For example, “identifying” in the context of this claim encompasses the user manually identifying the pointing angle of an object in a point cloud.

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

This judicial exception is not integrated into a practical application because the non- abstract additional elements of the claims do not impose meaningful limits on practicing the abstract idea(s) recited in the preceding claim(s). In particular, the claims recited the additional elements of:
“receiving a target point cloud representing at least a portion of the target object, the target point cloud comprised of a plurality of points defined by a distance from a sensor” does not integrate the abstract idea into a practical application because the claim does not specify what practical application the claim is directed to. Rather the limitation is recited at such a high-level of generality that it amounts to no more than adding insignificant extra-solution activity to the judicial exception, i.e. data gathering. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they are regarded as data gathering steps necessary or routine to implement the abstract idea.

As such Examiner does NOT view that the claims:
-Improve the functioning of a computer, or to any other technology or technical field;
-Apply the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b);
-Effect a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c); or
-Apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – see MPEP 2106.05(e) and Vanda Memo.

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to no more than mere instructions to apply the exception using a generic computer component, or are well-understood, routine, and conventional (WURC) data gathering functions. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “receiving a target point cloud”, and “a sensor” are viewed as insignificant extra- solution activity, such as mere data gathering in a conventional way and, therefore, does not provide an inventive concept. Examiner further notes that such additional elements are viewed to be well- understood, routine, and conventional (WURC) as evidenced by: Martens et al. (Martens, Jan, and Jörg Blankenbach. "An Automated Approach for Point Cloud Alignment based on Density Histograms." EG-ICE. 2018.); Bosse et al. (Bosse, Michael, and Robert Zlot. "Map matching and data association for large-scale two-dimensional laser scan-based slam." The International Journal of Robotics Research 27.6 (2008): 667-691.); Selviah et al. (US 20200043186 A1); Kasaei et al. (Kasaei, S. Hamidreza, et al. "GOOD: A global orthographic object descriptor for 3D object recognition and manipulation." Pattern Recognition Letters 83 (2016): 312-320.); Chen et al. (US 20210263135 A1); and Maeda et al. (US 20170337432 A1).

Considering the claim as a whole, one of ordinary skill in the art would not know the practical application of the present invention since the claims do not apply or use the judicial exception in some meaningful way. As currently claimed, Examiner views that the additional elements do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, because the claims fails to recite clearly how the judicial exception is applied in a manner that does not monopolize the exception because the limitation regarding “receiving a target point cloud”, and “a sensor” can be viewed as necessary data gathering and do not impose a meaningful limitation describing what problem is being remedied or solved.

The independent claims 11 and 18 are also rejected under 35 USC 101, because the additionally recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea. The independent claims 11 and 18 recite the additional non-abstract additional elements of:
“L-shaped target detection” which does not integrate the abstract idea into a practical application, because it is recited at such a high-level of generality that it is viewed as generally linking the use of the judicial exception to L-shaped objects. Generally linking the use of the judicial exception to a particular technological environment or field of use, fails to integrate the abstract ideas into a practical application, because the claim does not specify what practical application the claim is directed to.
“a controller” which does not integrate the abstract idea into a practical application because the claim limitation is a generic computer component performing the generic computer function of receiving, storing, and comparing data such that it amounts to no more than mere instruction to apply the exception using a generic computer component.

Dependent claims 2-10, 12-17, and 19-20 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additionally recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below: there are no additional element(s) in the dependent claims that adds a meaningful limitation to the abstract idea to make the claims significantly more than the judicial exception (abstract idea).
Claims 5, 12, and 20 recite limitations regarding data gathering steps and insignificant application necessary or routine to implement the abstract idea and thus are not significantly  more than the abstract idea and viewed to be well known routine and conventional as evidenced by the prior art shown above.
Claims 2-4, 6-10, 13-17, and 19 further limit the abstract idea with an abstract idea, such as an “Abstract ideas”, and thus the claims are still directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7-8, 11-12, 16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martens et al. (Martens, Jan, and Jörg Blankenbach. "An Automated Approach for Point Cloud Alignment based on Density Histograms." EG-ICE. 2018.) in view of Bosse et al. (Bosse, Michael, and Robert Zlot. "Map matching and data association for large-scale two-dimensional laser scan-based slam." The International Journal of Robotics Research 27.6 (2008): 667-691.).

Regarding Claim 1. Martens teaches:
A method of determining a pointing angle of a target object (See Page 2: Aligning a point cloud or pose normalization refer to rotating the point cloud such that at least one of the dominant building axes captured with it, is oriented along one of the global coordinate system axes.), the method comprising: 
receiving a target point cloud representing at least a portion of the target object, the target point cloud comprised of a plurality of points defined by a distance from a sensor (See Fig. 1; Fig. 2; Page 1: laser scanning results in huge amounts of data in the form of point clouds.); 
rotating the target point cloud through a plurality of rotation angles (See Fig. 4; Fig. 5; and Pages 4-6, Section 3. Methods: We incrementally rotate the point cloud and construct the density histograms. The size of the rotation angle increments on the other hand has an impact on the size of the search space and therefore on the algorithm’s running time.); 
generating a first weighted histogram and a second weighted histogram for each of the plurality of rotation angles (See Fig. 4 and Pages 4-6: We initially start by defining a vector pointing “upwards” as our rotation axis and selecting an axis for alignment (which is oriented orthogonally to the upwards vector). This vector is typically chosen to be the global z-axis which is usually fixed in case of point cloud data captured with a terrestrial laser scanner in static mode. Afterwards, we incrementally rotate the point cloud and construct the density histograms. These histograms are created by counting the number of points falling into a specific range along the alignment axis. If desired, this alignment step may be repeated for the remaining axes.) (Examiner note: the examiner is interpreting the histograms created for the first alignment axis as the first weighted histogram and the histograms created for the remaining axis as the second weighted histogram.), 
wherein the first weighted histogram includes a first plurality of bins, each bin having a width defined in an x-axis (See Fig. 4 and Pages 4-6: We initially start by defining a vector pointing “upwards” as our rotation axis and selecting an axis for alignment (which is oriented orthogonally to the upwards vector). This vector is typically chosen to be the global z-axis. These histograms are created by counting the number of points falling into a specific range along the alignment axis. If desired, this alignment step may be repeated for the remaining axes.), 
wherein the second weighted histogram includes a second plurality of bins, each bin having a width defined in a y-axis (See Fig. 4 and Pages 4-6: We initially start by defining a vector pointing “upwards” as our rotation axis and selecting an axis for alignment (which is oriented orthogonally to the upwards vector). This vector is typically chosen to be the global z-axis. These histograms are created by counting the number of points falling into a specific range along the alignment axis. If desired, this alignment step may be repeated for the remaining axes.) (Examiner note: by choosing the z-axis of a global coordinate system as the rotation axis and the remaining axes as alignment axes, Martens is creating a first weighed histogram with a bin width defined in an x-axis and a second weighted histogram with a bin width defined in a y-axis.), 
wherein each bin is weighted based on a number of points located within the bin (See Fig. 3 and Pages 4-6: The per-bin standard deviation SH of the point distribution histogram is being calculated.);
generating a score for each of the plurality of rotation angles based on the first weighted histogram and the second weighted histogram (See Page 4-6: The desired rotation angle in the search space thus maximizes the calculated difference 𝛿𝑠 of the standard deviations.); and
identifying the pointing angle of the target object based on the scores generated for each of the plurality of rotation angles (See Fig. 3 and Pages 4-6: The difference 𝛿s between the original standard deviation SH and the new standard StH deviation is used as an indicator for the desired histogram and therefore the desired rotation angle.).
	Martens is silent as to the language of:
	wherein each bin is weighted based on a distance between points in a direction perpendicular to a width of the bin.
Nevertheless Bosse teaches:
wherein each bin is weighted based on a distance between points in a direction perpendicular to a width of the bin (See Page 677-678: d creating a histogram of the offsets di of the points with bin centers d, weighted by the dot product of their surface normals (nxj, nyi) with the line.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Martens wherein each bin is weighted based on a distance between points in a direction perpendicular to a width of the bin such as that of Bosse. Martens and Bosse are analogous to the instant application, because all of the references are directed to the same field of endeavor. Bosse teaches, “This improves the dynamic range and saliency of the projection histograms, since the cumulative contribution from long walls will not wash out fine structure when the projection lines are parallel to the walls. Likewise, walls perpendicular to the projection line will only match with walls of the same orientation” (See Page 678). One of ordinary skill would have been motivated to modify Martens, because weighting a bin based on a distance perpendicular to the bin width would help to make the histogram clearer and insure that fine structures that are perpendicular to the projection axis are not washed out, as recognized by Bosse.

Regarding Claim 5. Martens teaches:
The method of claim 1, 
wherein the plurality of rotation angles span approximately 90 degrees (See Fig. 4: 
    PNG
    media_image1.png
    656
    747
    media_image1.png
    Greyscale
.) 
(Examiner note: Figure 4 shows two different histograms one at 0 degrees and another at approximately 90 degrees.).

Regarding Claim 7. Martens teaches:
The method of claim 1, further including: 
determining if the target object is L-shaped based on the score generated at each of the plurality of angles of rotation (See Page 4: As point densities are larger along planar surfaces such as walls, clearly identifiable peaks will emerge if a viable rotation angle for alignment has been chosen.) (Examiner note: the broadest reasonable interpretation of L-shaped includes walls.).

Regarding Claim 8. Martens teaches:
The method of claim 7, 
wherein if the target object is determined to be L-shaped, then the target object is assigned a pointing angle based on the scores generated at each of the plurality of rotation angles (See Page 4: Based on this observation, the alignment problem is reduced to finding dominant peaks in the density histogram as their presence indicates that walls are aligned with the main axes.).

Regarding Claim 11. 
An L-shaped target detection system (See Page 4: use of point density histogram to identify dominant wall segments.) comprising: 
a sensor configured to generate a point cloud comprised of a plurality of points generated with respect to targets located proximate to the sensor (See Fig. 1; Fig. 2; Page 1: laser scanning results in huge amounts of data in the form of point clouds.), 
wherein points associated with a particular target comprise target point clouds (See Fig. 2 and Page 4: wall segments.); 
a controller configured to receive the point cloud generated by the sensor (See Fig. 1 and Page 1: fully or partially automate the modeling process from point clouds.), 
wherein the controller is configured to: 
rotate the target point cloud through a plurality of rotation angles (See Fig. 4; Fig. 5; and Pages 4-6, Section 3. Methods: We incrementally rotate the point cloud and construct the density histograms. The size of the rotation angle increments on the other hand has an impact on the size of the search space and therefore on the algorithm’s running time.); 
generate a first weighted histogram and a second weighted histogram for each of the plurality of rotation angles (See Fig. 4 and Pages 4-6: We initially start by defining a vector pointing “upwards” as our rotation axis and selecting an axis for alignment (which is oriented orthogonally to the upwards vector). This vector is typically chosen to be the global z-axis which is usually fixed in case of point cloud data captured with a terrestrial laser scanner in static mode. Afterwards, we incrementally rotate the point cloud and construct the density histograms. These histograms are created by counting the number of points falling into a specific range along the alignment axis. If desired, this alignment step may be repeated for the remaining axes.) (Examiner note: the examiner is interpreting the histograms created for the first alignment axis as the first weighted histogram and the histograms created for the remaining axis as the second weighted histogram.), 
wherein the first weighted histogram includes a first plurality of bins, each bin having a width defined in an x-axis (See Fig. 4 and Pages 4-6: We initially start by defining a vector pointing “upwards” as our rotation axis and selecting an axis for alignment (which is oriented orthogonally to the upwards vector). This vector is typically chosen to be the global z-axis. These histograms are created by counting the number of points falling into a specific range along the alignment axis. If desired, this alignment step may be repeated for the remaining axes.), 
wherein the second weighted histogram includes a second plurality of bins, each bin having a width defined in a y-axis (See Fig. 4 and Pages 4-6: We initially start by defining a vector pointing “upwards” as our rotation axis and selecting an axis for alignment (which is oriented orthogonally to the upwards vector). This vector is typically chosen to be the global z-axis. These histograms are created by counting the number of points falling into a specific range along the alignment axis. If desired, this alignment step may be repeated for the remaining axes.) (Examiner note: by choosing the z-axis of a global coordinate system as the rotation axis and the remaining axes as alignment axes, Martens is creating a first weighed histogram with a bin width defined in an x-axis and a second weighted histogram with a bin width defined in a y-axis.), 
wherein each bin is weighted based on a number of points located within the bin (See Fig. 3 and Pages 4-6: The per-bin standard deviation SH of the point distribution histogram is being calculated.); 
generate a score for each of the plurality of rotation angles based on the first weighted histogram and the second weighted histogram (See Page 4-6: The desired rotation angle in the search space thus maximizes the calculated difference 𝛿𝑠 of the standard deviations.); and 
identify the pointing angle of the target object based on the scores generated for each of the plurality of rotation angles (See Fig. 3 and Pages 4-6: The difference 𝛿s between the original standard deviation SH and the new standard StH deviation is used as an indicator for the desired histogram and therefore the desired rotation angle.).
Martens is silent as to the language of:
	wherein each bin is weighted based on a distance between points in a direction perpendicular to a width of the bin.
Nevertheless Bosse teaches:
wherein each bin is weighted based on a distance between points in a direction perpendicular to a width of the bin (See Page 677-678: d creating a histogram of the offsets di of the points with bin centers d, weighted by the dot product of their surface normals (nxj, nyi) with the line.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Martens wherein each bin is weighted based on a distance between points in a direction perpendicular to a width of the bin such as that of Bosse. Martens and Bosse are analogous to the instant application, because all of the references are directed to the same field of endeavor. Bosse teaches, “This improves the dynamic range and saliency of the projection histograms, since the cumulative contribution from long walls will not wash out fine structure when the projection lines are parallel to the walls. Likewise, walls perpendicular to the projection line will only match with walls of the same orientation” (See Page 678). One of ordinary skill would have been motivated to modify Martens, because weighting a bin based on a distance perpendicular to the bin width would help to make the histogram clearer and insure that fine structures that are perpendicular to the projection axis are not washed out, as recognized by Bosse.

Regarding Claim 12. Martens teaches:
The L-shaped target detection system of claim 11, 
wherein the sensors are light detection and ranging (LiDAR) sensors (See Page 1: laser scanning.).

Regarding Claim 16. Martens teaches:
The L-shaped target detection system of claim 11, 
wherein the controller is configured to determine if the target object is L-shaped based on the score generated at each of the plurality of angles of rotation (See Page 4: As point densities are larger along planar surfaces such as walls, clearly identifiable peaks will emerge if a viable rotation angle for alignment has been chosen.) (Examiner note: the broadest reasonable interpretation of L-shaped includes walls.).

Regarding Claim 18. Martens teaches:
A method of detecting L-shaped target objects (See Page 4: use of point density histogram to identify dominant wall segments.) within a point cloud  (See Page 2: Aligning a point cloud or pose normalization refer to rotating the point cloud such that at least one of the dominant building axes captured with it, is oriented along one of the global coordinate system axes.), the method comprising: 
rotating a target point cloud through a plurality of rotation angles (See Fig. 4; Fig. 5; and Pages 4-6, Section 3. Methods: We incrementally rotate the point cloud and construct the density histograms. The size of the rotation angle increments on the other hand has an impact on the size of the search space and therefore on the algorithm’s running time.); 
generating at least one weighted histogram for each of the plurality of rotation angles, wherein the weighted histogram includes a first plurality of bins, each bin having a width defined in a first axis (See Fig. 4 and Pages 4-6: We initially start by defining a vector pointing “upwards” as our rotation axis and selecting an axis for alignment (which is oriented orthogonally to the upwards vector). This vector is typically chosen to be the global z-axis which is usually fixed in case of point cloud data captured with a terrestrial laser scanner in static mode. Afterwards, we incrementally rotate the point cloud and construct the density histograms. These histograms are created by counting the number of points falling into a specific range along the alignment axis. If desired, this alignment step may be repeated for the remaining axes.), 
wherein each bin is weighted based on a number of points located within the bin (See Fig. 3 and Pages 4-6: The per-bin standard deviation SH of the point distribution histogram is being calculated.); 
generating a score for each of the plurality of rotation angles based on the at least one weighted histogram (See Page 4-6: The desired rotation angle in the search space thus maximizes the calculated difference 𝛿𝑠 of the standard deviations.); and 
determining whether a target point cloud is L-shaped based on the generated scores (See Fig. 3 and Pages 4-6: The difference 𝛿s between the original standard deviation SH and the new standard StH deviation is used as an indicator for the desired histogram and therefore the desired rotation angle.).
Martens is silent as to the language of:
	wherein each bin is weighted based on a distance between points in a direction perpendicular to a width of the bin.
Nevertheless Bosse teaches:
wherein each bin is weighted based on a distance between points in a direction perpendicular to a width of the bin (See Page 677-678: d creating a histogram of the offsets di of the points with bin centers d, weighted by the dot product of their surface normals (nxj, nyi) with the line.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Martens wherein each bin is weighted based on a distance between points in a direction perpendicular to a width of the bin such as that of Bosse. Martens and Bosse are analogous to the instant application, because all of the references are directed to the same field of endeavor. Bosse teaches, “This improves the dynamic range and saliency of the projection histograms, since the cumulative contribution from long walls will not wash out fine structure when the projection lines are parallel to the walls. Likewise, walls perpendicular to the projection line will only match with walls of the same orientation” (See Page 678). One of ordinary skill would have been motivated to modify Martens, because weighting a bin based on a distance perpendicular to the bin width would help to make the histogram clearer and insure that fine structures that are perpendicular to the projection axis are not washed out, as recognized by Bosse.

Regarding Claim 19. Martens teaches:
The method of claim 18, 
wherein generating at least one weighted histogram includes generating a first weighted histogram and a second weighted histogram for each of the plurality of rotation angles (See Fig. 4 and Pages 4-6: We initially start by defining a vector pointing “upwards” as our rotation axis and selecting an axis for alignment (which is oriented orthogonally to the upwards vector). This vector is typically chosen to be the global z-axis which is usually fixed in case of point cloud data captured with a terrestrial laser scanner in static mode. Afterwards, we incrementally rotate the point cloud and construct the density histograms. These histograms are created by counting the number of points falling into a specific range along the alignment axis. If desired, this alignment step may be repeated for the remaining axes.) (Examiner note: the examiner is interpreting the histograms created for the first alignment axis as the first weighted histogram and the histograms created for the remaining axis as the second weighted histogram.), 
wherein the first weighted histogram includes a first plurality of bins, each bin having a width defined in an x-axis (See Fig. 4 and Pages 4-6: We initially start by defining a vector pointing “upwards” as our rotation axis and selecting an axis for alignment (which is oriented orthogonally to the upwards vector). This vector is typically chosen to be the global z-axis. These histograms are created by counting the number of points falling into a specific range along the alignment axis. If desired, this alignment step may be repeated for the remaining axes.), 
wherein the second weighted histogram includes a second plurality of bins, each bin having a width defined in a y-axis (See Fig. 4 and Pages 4-6: We initially start by defining a vector pointing “upwards” as our rotation axis and selecting an axis for alignment (which is oriented orthogonally to the upwards vector). This vector is typically chosen to be the global z-axis. These histograms are created by counting the number of points falling into a specific range along the alignment axis. If desired, this alignment step may be repeated for the remaining axes.) (Examiner note: by choosing the z-axis of a global coordinate system as the rotation axis and the remaining axes as alignment axes, Martens is creating a first weighed histogram with a bin width defined in an x-axis and a second weighted histogram with a bin width defined in a y-axis.), 
wherein each bin is weighted based on a number of points located within the bin (See Fig. 3 and Pages 4-6: The per-bin standard deviation SH of the point distribution histogram is being calculated.).
Martens is silent as to the language of:
	wherein each bin is weighted based on a distance between points in a direction perpendicular to a width of the bin.
Nevertheless Bosse teaches:
wherein each bin is weighted based on a distance between points in a direction perpendicular to a width of the bin (See Page 677-678: d creating a histogram of the offsets di of the points with bin centers d, weighted by the dot product of their surface normals (nxj, nyi) with the line.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Martens wherein each bin is weighted based on a distance between points in a direction perpendicular to a width of the bin such as that of Bosse. Martens and Bosse are analogous to the instant application, because all of the references are directed to the same field of endeavor. Bosse teaches, “This improves the dynamic range and saliency of the projection histograms, since the cumulative contribution from long walls will not wash out fine structure when the projection lines are parallel to the walls. Likewise, walls perpendicular to the projection line will only match with walls of the same orientation” (See Page 678). One of ordinary skill would have been motivated to modify Martens, because weighting a bin based on a distance perpendicular to the bin width would help to make the histogram clearer and insure that fine structures that are perpendicular to the projection axis are not washed out, as recognized by Bosse.

Regarding Claim 20. Martens teaches:
The method of claim 18, 
wherein the plurality of rotation angles span approximately 90 degrees (See Fig. 4: 
    PNG
    media_image1.png
    656
    747
    media_image1.png
    Greyscale
.) 
(Examiner note: Figure 4 shows two different histograms one at 0 degrees and another at approximately 90 degrees.).

Claims 2, 10, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martens et al. (Martens, Jan, and Jörg Blankenbach. "An Automated Approach for Point Cloud Alignment based on Density Histograms." EG-ICE. 2018.) in view of Bosse et al. (Bosse, Michael, and Robert Zlot. "Map matching and data association for large-scale two-dimensional laser scan-based slam." The International Journal of Robotics Research 27.6 (2008): 667-691.) as applied to claims 1 and 11 above, and further in view of Kasaei et al. (Kasaei, S. Hamidreza, et al. "GOOD: A global orthographic object descriptor for 3D object recognition and manipulation." Pattern Recognition Letters 83 (2016): 312-320.).

Regarding Claim 2. Martens is silent as to the language of:
The method of claim 1, 
further including extracting boundary points from the target point cloud, 
wherein the first weighted histogram and second weighted histogram generated at each of the plurality of rotation angles is generated based on the extracted boundary points.
Nevertheless Kasaei teaches:
further including extracting boundary points from the target point cloud (See Fig. 1, Fig. 2, and Page 315: a tight-fitting axis-aligned bounding box (AABB) of the object.), 
wherein the first weighted histogram and second weighted histogram generated at each of the plurality of rotation angles is generated based on the extracted boundary points (See Fig. 1, Fig. 2, and Page 315: The mug object and its bounding box, reference frame and three projected views; the object’s points are then projected onto three planes.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Martens further including extracting boundary points from the target point cloud, wherein the first weighted histogram and second weighted histogram generated at each of the plurality of rotation angles is generated based on the extracted boundary points such as that of Kasaei. Martens and Kasaei are analogous to the instant application, because all of the references are directed to the same field of endeavor. Kasaei teaches, “To ensure correct comparison between different object shapes, the number of bins in the distribution matrices must be the same and the bins should be of equal size. Therefore, each distribution matrix must be computed from a square area in the projection plane centered on the object’s center, and this square area must have the same dimensions for the three projections” (See Page 315). One of ordinary skill would have been motivated to modify Martens, because extracting boundary points would help to determine an objects center and the area covered by the histogram, as recognized by Kasaei.

Regarding Claim 10. Martens is silent as to the language of:
The method of claim 1, further including: 
calculating a bounding box associated with the target object based on the identified pointing angle.
Nevertheless Kasaei teaches:
calculating a bounding box associated with the target object based on the identified pointing angle (See Page 315: a tight-fitting axis-aligned bounding box (AABB) of the object.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Martens calculating a bounding box associated with the target object based on the identified pointing angle such as that of Kasaei. Martens and Kasaei are analogous to the instant application, because all of the references are directed to the same field of endeavor. Kasaei teaches, “With this setup, the number of bins, n, is the only parameter that must be specified to compute GOOD” (See Page 315). One of ordinary skill would have been motivated to modify Martens, because calculating a bounding box would help to simplify the number of parameters needed to define an object descriptor, as recognized by Kasaei.

Regarding Claim 13. Martens is silent as to the language of:
The L-shaped target detection system of claim 11, 
wherein the controller is further configured to extract boundary points from the target point cloud, 
wherein the first weighted histogram and second weighted histogram generated at each of the plurality of rotation angles is generated based on the extracted boundary points.
Nevertheless Kasaei teaches:
further including extracting boundary points from the target point cloud (See Fig. 1, Fig. 2, and Page 315: a tight-fitting axis-aligned bounding box (AABB) of the object.), 
wherein the first weighted histogram and second weighted histogram generated at each of the plurality of rotation angles is generated based on the extracted boundary points (See Fig. 1, Fig. 2, and Page 315: The mug object and its bounding box, reference frame and three projected views; the object’s points are then projected onto three planes.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Martens further including extracting boundary points from the target point cloud, wherein the first weighted histogram and second weighted histogram generated at each of the plurality of rotation angles is generated based on the extracted boundary points such as that of Kasaei. Martens and Kasaei are analogous to the instant application, because all of the references are directed to the same field of endeavor. Kasaei teaches, “To ensure correct comparison between different object shapes, the number of bins in the distribution matrices must be the same and the bins should be of equal size. Therefore, each distribution matrix must be computed from a square area in the projection plane centered on the object’s center, and this square area must have the same dimensions for the three projections” (See Page 315). One of ordinary skill would have been motivated to modify Martens, because extracting boundary points would help to determine an objects center and the area covered by the histogram, as recognized by Kasaei.

Claims 3 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martens et al. (Martens, Jan, and Jörg Blankenbach. "An Automated Approach for Point Cloud Alignment based on Density Histograms." EG-ICE. 2018.) in view of Bosse et al. (Bosse, Michael, and Robert Zlot. "Map matching and data association for large-scale two-dimensional laser scan-based slam." The International Journal of Robotics Research 27.6 (2008): 667-691.) and Kasaei et al. (Kasaei, S. Hamidreza, et al. "GOOD: A global orthographic object descriptor for 3D object recognition and manipulation." Pattern Recognition Letters 83 (2016): 312-320.) as applied to claims 2 and 13 above, and further in view of Chen et al. (US 20210263135 A1).

Regarding Claim 3. Martens is silent as to the language of:
The method of claim 2, 
wherein extracting boundary points from the target point cloud includes dividing the target point cloud into a plurality of angular sections, 
wherein extraction of boundary points includes selecting a single point from each angular section.
Nevertheless Chen teaches:
wherein extracting boundary points from the target point cloud includes dividing the target point cloud into a plurality of angular sections (See Fig. 6, para[0013], and para[0114]: dividing the road-surface laser point cloud data into a plurality of grid cells according to a preset grid cell size.), 
wherein extraction of boundary points includes selecting a single point from each angular section (See Fig. 6, para[0013], and para[0116]: obtaining laser point data of a key point of the ground marking based on the laser point data of the ground marking in the grid cell.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Martens wherein extracting boundary points from the target point cloud includes dividing the target point cloud into a plurality of angular sections, wherein extraction of boundary points includes selecting a single point from each angular section such as that of Chen. Martens and Chen are analogous to the instant application, because all of the references are directed to the same field of endeavor. Chen teaches, “aser point data of one key point of a corresponding target object may be respectively obtained based on laser point data of the ground marking, laser point data of the road edge, and laser point data of the upright object by a side of the road in the grid cells, thereby conveniently and quickly obtaining laser point data of key points of ground markings, road edges, and upright objects by a side of the road.” (See para[0168]). One of ordinary skill would have been motivated to modify Martens, because selecting a single point from each section of a point cloud would help to quickly obtain point data of key points of different target objects, as recognized by Chen.

Regarding Claim 14. Martens is silent as to the language of:
The L-shaped target detection system of claim 13, 
wherein extracting boundary points from the target point cloud includes dividing the target point cloud into a plurality of angular sections, 
wherein extraction of boundary points includes selecting a single point from each angular section.
Nevertheless Chen teaches:
wherein extracting boundary points from the target point cloud includes dividing the target point cloud into a plurality of angular sections (See Fig. 6, para[0013], and para[0114]: dividing the road-surface laser point cloud data into a plurality of grid cells according to a preset grid cell size.), 
wherein extraction of boundary points includes selecting a single point from each angular section (See Fig. 6, para[0013], and para[0116]: obtaining laser point data of a key point of the ground marking based on the laser point data of the ground marking in the grid cell.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Martens wherein extracting boundary points from the target point cloud includes dividing the target point cloud into a plurality of angular sections, wherein extraction of boundary points includes selecting a single point from each angular section such as that of Chen. Martens and Chen are analogous to the instant application, because all of the references are directed to the same field of endeavor. Chen teaches, “aser point data of one key point of a corresponding target object may be respectively obtained based on laser point data of the ground marking, laser point data of the road edge, and laser point data of the upright object by a side of the road in the grid cells, thereby conveniently and quickly obtaining laser point data of key points of ground markings, road edges, and upright objects by a side of the road.” (See para[0168]). One of ordinary skill would have been motivated to modify Martens, because selecting a single point from each section of a point cloud would help to quickly obtain point data of key points of different target objects, as recognized by Chen.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martens et al. (Martens, Jan, and Jörg Blankenbach. "An Automated Approach for Point Cloud Alignment based on Density Histograms." EG-ICE. 2018.) in view of Bosse et al. (Bosse, Michael, and Robert Zlot. "Map matching and data association for large-scale two-dimensional laser scan-based slam." The International Journal of Robotics Research 27.6 (2008): 667-691.), Kasaei et al. (Kasaei, S. Hamidreza, et al. "GOOD: A global orthographic object descriptor for 3D object recognition and manipulation." Pattern Recognition Letters 83 (2016): 312-320.), and Chen et al. (US 20210263135 A1) as applied to claim 3 above, and further in view of Maeda et al. (US 20170337432 A1).

Regarding Claim 4. Martens is silent as to the language of:
The method of claim 3, 
wherein selecting the single point from each angular section includes selecting a point with a minimum distance from the sensor.
Nevertheless Maeda teaches:
wherein selecting the single point from each angular section includes selecting a point with a minimum distance from the sensor (See para[0032]: the reflection point whose distance from the distance-bearing sensor 100 is closest in each bearing in a detection range of the distance-bearing sensor 100, as a boundary point.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Martens wherein selecting the single point from each angular section includes selecting a point with a minimum distance from the sensor such as that of Maeda. Martens and Maeda are analogous to the instant application, because all of the references are directed to the same field of endeavor. Maeda teaches, “there has been a warning system that detects an object around the vehicle and thereby notifies a driver of a possibility of a collision with an object” (See para[0002]). One of ordinary skill would have been motivated to modify Martens, because selecting the point with a minimum distance from the sensor would help to provide a warning of a possible collision with an object, as recognized by Maeda. 

Claims 6, 9, 15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martens et al. (Martens, Jan, and Jörg Blankenbach. "An Automated Approach for Point Cloud Alignment based on Density Histograms." EG-ICE. 2018.) in view of Bosse et al. (Bosse, Michael, and Robert Zlot. "Map matching and data association for large-scale two-dimensional laser scan-based slam." The International Journal of Robotics Research 27.6 (2008): 667-691.) as applied to claims 1, 7, 11, and 16 above, and further in view of Selviah et al. (US 20200043186 A1).

Regarding Claim 6. Martens teaches:
The method of claim 1, 
wherein rotating the target point cloud through a plurality of rotation angles further includes: 
coarsely rotating the target point cloud through a first plurality of rotation angles, each separated by a first angle (See Page 6: an angular resolution of 5 degrees.); and 
finely rotating the target point cloud through a second plurality of rotation angles, each separate by a second angle (See Page 6: an angular resolution of 1 degree.).
Martens is silent as to the language of:
wherein the second plurality of rotation angles are based on scores generated by the first plurality of rotation angles.
Nevertheless Selviah teaches:
wherein the second plurality of rotation angles are based on scores generated by the first plurality of rotation angles (See para[0134], para[0184], para[0399],  para[0411], para[0414], and para[0419]: the step between successive angles is reduced and a range of angles between the relative angle of rotation and its adjacent neighbour in each direction in the initial steps processed again in order to determine whether an angle of relative rotation yielding a best/greatest correlation value greater than the previously determined maximum value can be determined, and if so, to record said angle of relative rotation as a new angle of rotational alignment. Such fine-alignment procedure may be performed iteratively, reducing the step each time.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Martens wherein the second plurality of rotation angles are based on scores generated by the first plurality of rotation angles such as that of Selviah. Martens and Selviah are analogous to the instant application, because all of the references are directed to the same field of endeavor. Selviah teaches, “Optionally, the steps may be coarser than a desired level of precision, with the procedure of S203 to S208 performed iteratively with an ever-increasing precision level until a desired level of precision is reached. An approach might be to look for the coarse angles giving the highest correlations and then do a fine search just around them and not at all angles.” (See para[0414[). One of ordinary skill would have been motivated to modify Martens, because basing a second plurality of angles on scores determined during a first plurality of angles would help to achieve a desired precision without having to iterate through all of the angles, as recognized by Selviah.

Regarding Claim 9. Martens is silent as to the language of:
The method of claim 7, 
wherein determining if the target object is L-shaped includes calculating an uncertainty value associated with the target object based on the scores generated with respect to each of the plurality of rotation angles.
Nevertheless Selviah teaches:
wherein determining if the target object is L-shaped (See para[0010] and para[0076]: common natural features could be a plane, such as a floor or wall or could be a rod, pipe, railway line, or hanging wire. Recognize 3D shapes.) includes calculating an uncertainty value associated with the target object based on the scores generated with respect to each of the plurality of rotation angles (See para[0078], para[0080], para[0301], : a degree of confidence.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Martens wherein determining if the target object is L-shaped includes calculating an uncertainty value associated with the target object based on the scores generated with respect to each of the plurality of rotation angles such as that of Selviah. Martens and Selviah are analogous to the instant application, because all of the references are directed to the same field of endeavor. Selviah teaches, “the angular distributions of the sets of vectors exhibit the best or closest match (i.e. the greatest confidence that the sets match).” (See para[0301[). One of ordinary skill would have been motivated to modify Martens, because calculating an uncertainty value would help to determine if a match for a shape has been found, as recognized by Selviah.

Regarding Claim 15. Martens teaches:
The L-shaped target detection system of claim 11, 
wherein the controller is configured to rotate the target point cloud through a first plurality of rotation angles, each separated by a first coarse increment (See Page 6: an angular resolution of 5 degrees.) and 
rotate the target point cloud through a second plurality of rotation angles, each separated by a second fine increment (See Page 6: an angular resolution of 1 degree.).
Martens is silent as to the language of:
wherein initialization of the second plurality of rotation angles is based on scores generated by the first plurality of rotation angles.
Nevertheless Selviah teaches:
wherein initialization of the second plurality of rotation angles is based on scores generated by the first plurality of rotation angles.
(See para[0134], para[0184], para[0399],  para[0411], para[0414], and para[0419]: the step between successive angles is reduced and a range of angles between the relative angle of rotation and its adjacent neighbour in each direction in the initial steps processed again in order to determine whether an angle of relative rotation yielding a best/greatest correlation value greater than the previously determined maximum value can be determined, and if so, to record said angle of relative rotation as a new angle of rotational alignment. Such fine-alignment procedure may be performed iteratively, reducing the step each time.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Martens wherein initialization of the second plurality of rotation angles is based on scores generated by the first plurality of rotation angles such as that of Selviah. Martens and Selviah are analogous to the instant application, because all of the references are directed to the same field of endeavor. Selviah teaches, “Optionally, the steps may be coarser than a desired level of precision, with the procedure of S203 to S208 performed iteratively with an ever-increasing precision level until a desired level of precision is reached. An approach might be to look for the coarse angles giving the highest correlations and then do a fine search just around them and not at all angles.” (See para[0414[). One of ordinary skill would have been motivated to modify Martens, because basing a second plurality of angles on scores determined during a first plurality of angles would help to achieve a desired precision without having to iterate through all of the angles, as recognized by Selviah.

Regarding Claim 17. Martens is silent as to the language of:
The L-shaped target detection system of claim 16, 
wherein the controller is configured to determine if the target object is L-shaped by calculating an uncertainty value associated with the target object based on the scores generated with respect to each of the plurality of rotation angles, 
wherein the target is identified as L-shaped if the uncertainty value is less than a threshold.
Nevertheless Selviah teaches:
wherein the controller is configured to determine if the target object is L-shaped (See para[0010] and para[0076]: common natural features could be a plane, such as a floor or wall or could be a rod, pipe, railway line, or hanging wire. Recognize 3D shapes.) by calculating an uncertainty value associated with the target object based on the scores generated with respect to each of the plurality of rotation angles (See para[0078], para[0080], para[0301], : a degree of confidence.), 
wherein the target is identified as L-shaped if the uncertainty value is less than a threshold (See para[0080]: a threshold degree of confidence.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Martens wherein the controller is configured to determine if the target object is L-shaped by calculating an uncertainty value associated with the target object based on the scores generated with respect to each of the plurality of rotation angles, wherein the target is identified as L-shaped if the uncertainty value is less than a threshold such as that of Selviah. Martens and Selviah are analogous to the instant application, because all of the references are directed to the same field of endeavor. Selviah teaches, “the angular distributions of the sets of vectors exhibit the best or closest match (i.e. the greatest confidence that the sets match).” (See para[0301[). One of ordinary skill would have been motivated to modify Martens, because calculating an uncertainty value would help to determine if a match for a shape has been found, as recognized by Selviah.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARTER W FERRELL whose telephone number is (571)272-0551. The examiner can normally be reached Monday - Friday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARTER W FERRELL/             Examiner, Art Unit 2863                                                                                                                                                                                           

/YOSHIHISA ISHIZUKA/             Primary Examiner, Art Unit 2863